Approved by the Wisconsin Real Estate Examining Board Redefined Realty Advisors, LLC

03-1-12 (Optional Use Date) 07-1-12 (Mandatory Use Date) _ WISCONSIN REALTORS® ASSOCIATION
: 4801 Forest Run Road

Madison, Wisconsin 53704
| WB-15 COMMERCIAL OFFER TO PURCHASE | Page 1 of 9, WB-15

LICENSEE DRAFTING THISOFFERON CMa (20, 2020 CDA] SS+4,AG ENT-OR-BUYER)

 

{AGENT-GF SELLERILISHNG-BROKERHAGENTOFBUYER-AND-SELLER} | STRIKE THOSE NOT APPLICABLE
GENERAL PROVISIONS |The Buyer, DeMaryl R. Howard and/or assigns

, Offers to purchase the Property known as [Street Address] 4022 N 27th Street
in the City
of Milwaukee , County of Milwaukee , Wisconsin
{Insert additional description, if any, at lines 109-115 or 277-286 or attach as an addendum per line 479), on the following terms:
m= PURCHASE PRICE: Three Hundred Fifty Thousand

 

aon Ao & we we =

o

 

Dollars ($ 350,000.00 ).
m EARNEST MONEY of$ accompanies this Offer and earnest money of $ 5,000.00 will be
mailed, or commercially or personally delivered within ten (10) business days of acceptance to tisting-brekeror
Members Title Group, LLC PO Box 241398, Milwaukee, WI 53224 .
= THE BALANCE OF PURCHASE PRICE will be paid in cash or equivalent at closing unless otherwise provided below.

m™ INCLUDED IN PURCHASE PRICE: Seller is including in the purchase price the Property, all Fixtures on the Property on the date of this Offer
not excluded at lines 20-22, and the following additional items:

 

a a ee
an FP WP - ©

 

=
a

 

=
aX

 

=
ao

All personal property included in purchase price will be transferred by bill of sale or

 

=
wo

 

ho
Co

m NOT INCLUDED IN PURCHASE PRICE:

 

rh
=

 

Bh
NM

 

ad
wo

CAUTION: Identify trade fixtures owned by tenant, if applicable, and Fixtures that are on the Property (see lines 303-310) to be excluded
by Seller or which are rented and will continue to be owned by the lessor.
NOTE: The terms of this Offer, not the listing contract or marketing materials, determine what items are included/excluded.

ACCEPTANCE] Acceptance occurs when all Buyers and Sellers have signed one copy of the Offer, or separate but identical copies of the Offer.

CAUTION: Deadlines in the Offer are commonly calculated from acceptance. Consider whether short term deadlines running from
28 acceptance provide adequate time for both binding acceptance and performance.

29 |BINDING ACCEPTANCE] This Offer is binding upon both Parties only if a copy of the accepted Offer is delivered to Buyer on or before

30 May 29, 2020 . Seller may keep the Property on the market and accept
31 secondary offers after binding acceptance of this Offer. ‘

32 CAUTION: This Offer may be withdrawn prior to delivery of the accepted Offer.

33 TERMS OF THIS OFFER THAT ARE PRECEDED BY AN OPEN BOX ([1]) ARE PART OF THIS OFFER ONLY IF

34 THE BOX IS MARKED SUCH AS WITH AN "X." THEY ARE NOT PART OF THIS OFFER IF MARKED "N/A" OR ARE LEFT BLANK.

35 [DELIVERY OF DOCUMENTS AND WRITTEN NOTICES] Unless otherwise stated in this Offer, delivery of documents and written notices to a

36 Party shall be effective only when accomplished by one of the methods specified at lines 37-54.

37 (1) Personal Delivery: giving the document or written notice personally to the Party, or the Party's recipient for delivery if named at line 38 or 39.

38 Seller's recipient for delivery (optional):

33 Buyer's recipient for delivery (optional):
C4 (2) Fax: fax transmission of the document or written notice to the following telephone number:

41 Seller: ( } Buyer: ( )

42 [X ](3) Commercial Delivery: depositing the document or written notice fees prepaid or charged to an account with a commercial delivery

43 service, addressed either to the Party, or to the Party's recipient for delivery if named at line 38 or 39, for delivery to the Party's delivery address at

44 line 47 or 48.

45 [_] (4) U.S. Mail: depositing the document or written notice postage prepaid in the U.S. Mail, addressed either to the Party, or to the Party's

46 recipient for delivery if named at line 38 or 39, for delivery to the Party's delivery address at line 47 or 48.

47 Delivery address for Seller: 3401 N. 35th Street, Milwaukee WI 53216

48 Delivery address for Buyer: 1134 S. 19th Street, Milwaukee WI_ 53204

49 Lx] (5) E-Mail: electronically transmitting the document or written notice to the Party's e-mail address, if given below at line 53 or 54. If this is a

50 consumer transaction where the property being purchased or the sale proceeds are used primarily for personal, family or household purposes,

51 each consumer providing an e-mail address below has first consented electronically to the use of electronic documents, e-mail delivery and

52 electronic signatures in the transaction, as required by federal law.

53 E-Mail address for Seller (optional): inctntlogistics@qmail.com

54 E-Mail address for Buyer (optional): Fortunatefutures7@qmail.com

55 [PERSONAL DELIVERY/ACTUAL RECEIPT] Personal delivery to, or Actual Receipt by, any named Buyer or Seller constitutes personal delivery
56 fo, or Actual Receipt by, all Buyers or Sellers,

Mm fw HS pw
“A oO

 

 

 

 

 

Redefined Realty Advisors, LLC, N51W24953 Lisbon Rd Pewaukee WI 53072
Phone: 2627325800 Fax: 8888619115 Bob Tarantino Living Epistle

Produced with zipForm@® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com

Case 19-25789-gmh Doc 104-1 Filed 06/10/20 Page1lof10 —__ExhibitA __

 
Page 2 of 9, WB-15
[PROPERTY CONDITION REPRESENTATIONS | Seller represents to Buyer that as of the date of acceptance Seller has no notice or knowledge
of Conditions Affecting the Property or Transaction (lines 181-215) other than those identified in Seller's disclosure report dated __._ May 20, 2020
and Real Estate Condition Report, if applicable, dated __.. May 20, 2020 ________ , which was/were received by Buyer prior to Buyer
signing this Offer and which is/are made a part of this offer by reference| COMPLETE DATES OR STRIKEAS APPLICABLE | and
See Addendum A - property is being sold "as is."
[ INSERT CONDITIONS NOT ALREADY INCLUDED IN THE DISCLOSURE OR CONDITION REPORT(S). |
CAUTION: If the Property includes 1-4 dwelling units, a Real Estate Condition Report containing the disclosures provided in Wis. Stat. §
709.03 may be required. Excluded from this requirement are sales of property that has never been inhabited, sales exempt from the real

estate transfer fee, and sales by certain court-appointed fiduciaries, (for example, personal representatives who have never occupied
the Property). Buyer may have rescission rights per Wis. Stat. § 709.05,

CLOSING] This transaction is to be closed no later than duly 20, 2020
at the place s selected by Seller, unless otherwise agreed by the Parties | in n writing.

 

 

 

 

   

 

 

 

Occupancy of the entire Property shall be given to Buyer at time of closing unless otherwise provided in this Offer at lines 109-115
or 277-286 or in an addendum attached per line 479. At time of Buyer's occupancy, Property shall be in broom swept condition’ and free of all
debris and personal property except for personal property belonging io current tenants, or that sold to Buyer or left with Buyer's consent.
Occupancy shall be given subject to tenant's rights, if any.

If Property is currently leased and lease(s) extend beyond closing, Seller shall assign Seller's rights under said lease(s)

and transfer all security deposits and prepaid rents thereunder to Buyer at closing. The terms of the (written) (oral) [STRIKE ONE] lease(s), if any,
are The property is leased to the Buyer. Rent is $2,500.00/month and there is no security deposit.

. Insert additional terms, if any, at lines 109-115 or 277-286 or attach as an addendum per line 479.

 

 

ESTOPPEL LETTERS: Seller shail deliver to Buyer no later than days before closing, estoppel letters dated within

«days before closing, from each non-residential tenant, confirming the lease term, rent installment amounts, amount of security
deposit, and disclosing any defaults, claims or litigation with regard to the lease or or tenancy.

 

TIME IS OF THE ESSENCE] "Time is of the Essence” as to: (1) earnest money payment(s); (2) binding acceptance; (3) occupancy; (4} date of
closing; (5) contingency Deadlines [STRIKE AS APPLICABLE] and all other dates and Deadlines in this Offer except:

 

. If "Time
is of the Essence" applies to a date or Deadline, failure to perform by the exact date or Deadline is a breach of contract. If "Time is of the Essence”
does not apply to a date or Deadline, then performance within a reasonable time of the date or Deadline is allowed before a breach occurs.

| ADDITIONAL PROVISIONS/CONTINGENCIES Buyer will pay for all of Seller's closing costs, including
transfer fee, premium for owner's policy, gap endorsement premium, special assessment letter
charges, and closing fee.

 

 

There shall be no prorations at closing. Buyer shall be responsible for ail remaining 2019 real
property taxes and assessments, and all 2020 taxes and assessments.

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com  ~ Living Epistle

Case 19-25789-gmh Doc 104-1 Filed 06/10/20 Page 2of10
116
117

118
119
120
121
122
123
124
125
126
427
128
129
130
134
132
133
134
135
136
137
138
439

140
141
142
143
144
145
146
147
148
149
150
151
152
153
154
155
156
157
158
169
160
161
162
163
164
165
166
167
168
169
170
174
172
173
174
176

Property Address: 4022 N 27th St, Milwaukee, WI 53216-1804 Page 3 of 9, WB-15
[___] PROPOSED USE CONTINGENCIES: Buyer is purchasing the Property for the purpose of:

 

 

 

finsert proposed use and type and size of building, if applicable; e.g.
restaurant/tavern with capacity of 350 and 3 second floor dwelling units]. The optional provisions checked on lines 123-139 shall be deemed
satisfied unless Buyer delivers to Seller by the deadline(s) set forth on lines 123-139 written notice specifying those items which cannot be
satisfied and written evidence substantiating why each specific item included in Buyer's notice cannot be satisfied. Upon delivery of Buyer's notice,
this Offer shall be null and void. Seller agrees to cooperate with Buyer as necessary to satisfy the contingencies checked at lines 123-139,
(1) EASEMENTS AND RESTRICTIONS: This Offer is contingent upon Buyer obtaining, within days of acceptance, at
(Buyer's) (Seller's) ("Buyer's" if neither is stricken) expense, copies of all public and private easements, covenants and
restrictions affecting the Property and a written determination by a qualified independent third party that none of these prohibit or significantly
delay or increase the costs of the proposed use or development identified at lines 116 to 118.
[1 APPROVALS: This Offer is contingent upon Buyer obtaining, at (Buyer's) (Seller's) [STRIKE ONE | ("Buyer's" if neither is stricken) expense,
all applicable governmental permits, approvals and licenses, as necessary and appropriate, or the final discretionary action by the granting
authority prior to the issuance of such permits, approvals and licenses, for the following items related to Buyer's proposed use:

 

or delivering written notice to Seller if the item(s) cannot be obtained or can only be obtained subject to conditions which significantly increase
the cost of Buyer's proposed use, all within days of acceptance of this Offer.

LD ACCESS TO PROPERTY: This Offer is contingent upon Buyer obtaining, within. CSCSCSCdaay ss of acceptance, att (Buyer's) (Seller's)
("Buyer's" if neither is stricken) expense, written verification that there is legal vehicular access to the Property from public roads,

(1 LAND USE APPROVAL: This Offer is contingent upon Buyer obtaining, at (Buyer's) (Seller's) | STRIKE ONE| ("Buyer's" if neither is stricken)

expense, a LJ rezoning; C1 conditional use permit; (J license; [J variance; [1 building permit, [1 occupancy permit; LJ other
CHECK ALL THAT APPLY | , for the Property for its proposed use described

at lines 116-118 or delivering written notice to Seller if the item(s) cannot be obtained or can only be obtained subject to conditions which
significantly increase the cost of Buyer's proposed use, all within. —_- days of acceptance.

[|] MAP OF THE PROPERTY: This Offer is contingent upon (Buyer obtaining) (Seller providing) [STRIKE ONE ("Seller providing" if neither is
stricken) a survey (ALTA/ACSM Land Title Survey if survey type is not
specified) dated subsequent to the date of acceptance of this Offer and prepared by a registered land surveyor, within CSC
acceptance, at (Buyer's) (Seller's) | STRIKE ONE | ("Seller's" if neither is stricken) expense. The map shall show minimum of __-_—=—CSCSCSCacreas,

maximum of CCCs, the legal description of the Property, the Property's boundaries and dimensions, visible encroachments upon
the Property, the location of improvements, if any, and:

 

 

 

 

 

. LSTRIKE AND COMPLETE AS APPLICABLE | Additional map features
which may be added include, but are not limited to: staking of all corners of the Property; identifying dedicated and apparent streets; lot
dimensions; total acreage or square footage; ulility installations; easements or rights-ofway. Such survey shall be in satisfactory form and
accompanied by any required surveyor's certificate sufficient to enable Buyer to obtain removal of the standard survey exception on the title policy.
CAUTION: Consider the cost and the need for map features before selecting them. Also consider the time required to obtain the map
when setting the deadline.
This contingency shall be deemed satisfied unless Buyer, within five (5) days of the earlier of: (1) Buyer's receipt of the map; or (2) the deadline for
delivery of said map, delivers to Seller a copy of the map and a written notice which identifies: (1) a significant encroachment (2) information
materially inconsistent with prior representations; (3) failure to meet requirements stated within this contingency; or (4) the existence of conditions
that would prohibit the Buyer's intended use of the Property described at lines 116-118. Upon delivery of Buyer's notice, this Offer shall be null and
void.
Lx] DOCUMENT REVIEW CONTINGENCY: This Offer is contingent upon Seller delivering the following documents to Buyer within
days of acceptance: [CHECK THOSE THAT APPLY; STRIKE AS APPROPRIATE|
EX} Documents evidencing that the sale of the Property has been properly authorized, if Seller is a business entity.
CIA complete inventory of all furniture, fixtures, equipment and other personal property included in this transaction which is consistent with
representations made prior to and in this Offer.
(4 Uniform Commercial Code lien search as to the personal property included in the purchase price, showing the Property to be free and clear
of all liens, other than liens to be released prior to or at closing.
C1 Rent roll.
C1 Other

 

 

 

Additional items which may be added include, but are not limited to: building, construction or component warranties, previous environmental site

assessments, surveys, title commitments and policies, maintenance agreements, other contracts relating to the Property, existing permits and
licenses, recent financial operating statements, current and future rental agreements, notices of termination and non-renewal, and assessment
notices.
All documents Seller delivers to Buyer shall be true, accurate, current and complete. Buyer shall keep all such documents confidential and
disclose them to third parties only to the extent necessary to implement other provisions of this Offer. Buyer shall return all documents (originals
and any reproductions) to Seller if this Offer is terminated.
= CONTINGENCY SATISFACTION: This contingency shall be deemed satisfied unless Buyer, within ____ fifteen (15) days of the earlier of
receipt of the final document to be delivered or the deadline for delivery of the documents, delivers to Seller a written notice indicating that this

Praduced with zipFarm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com Living Epistle

Case 19-25789-gmh Doc 104-1 Filed 06/10/20 Page3of10

 

 
176
177
78

=o See
3
oO

saautranmtanianmanimiill

228
226

79 is

. Page 4 of 9, WB-15
contingency has not been satisfied. Such notice shall identify which document(s) have not been timely delivered or do not meet the standard set
forth for the document(s). Upon delivery of such notice, this Offer shall be null and void.

DEFINITIONS

m ACTUAL RECEIPT: "Actual Receipt" means that a Party, not the Party's recipient for delivery, if any, has the document or written notice
physical in the \e Fantys possession, regardless of the method of delivery

 

 

7 ; DEADLINES: "Deadlines" expressed as a number of "days" from an event, such as acceptance, are calculated by excluding the day the event
occurred and by counting subsequent calendar days. The deadline expires at midnight on the last day. Deadlines expressed as a specific number
of "business days" exclude Saturdays, Sundays, any legal public holiday under Wisconsin or Federal law, and other day designated by the
President such that the postal service does not receive registered mail or make regular deliveries on that day. Deadlines expressed as a specific
number of "hours" from the occurrence of an event, such as receipt of a notice, are calculated from the exact time of the event, and by counting 24
hours per calendar day. Deadlines expressed as a specific day of the calendar year or as the day of a specific event, such as closing, expire at
midnight of that day.

™ DEFECT: "Defect" means a condition that would have a significant adverse effect on the value of the Property; that would significantly impair

the health or safety of future occupants of the Property; or that if not repaired, removed or replaced would significantly shorten or adversely affect
the expected normal life of the premises.
(Definitions Continued on page 6}

Produced with zipFarm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com Living Epistle

Case 19-25789-gmh Doc 104-1 Filed 06/10/20 Page4of10
227
228
229
230
234
232
233
234
235
236
237
238
239
240
241
242
243
244
245
246
247
248
249
250
251
252
253
254
255
256
257
258
259
260
261
262
263
264
265
266
267
268
269
270
a7
272
273
274
275
276
27
278
279
280
281
282
283
284
285

286

Property Address: 4022 N 27th St, Milwaukee, WI 53216-1804 Page 5 of 9, WB-15

 

 

 

IF LINE 228 IS NOT MARKED OR IS MARKED NIA LINES 264-269 APPLY.
[_X _] FINANCING CONTINGENCY: This Offer is contingent upon Buyer being able to obtain a written conventional
[INSERT LOAN PROGRAM OR SOURCE] first mortgage loan commitment as described below, within 45 days of acceptance of this
Offer. The financing selected shall be in an amount of not less than$ 280,000.00 for a term of not less than years,
amortized over not less than years. Initial monthly payments of principal and interest shall notexceed $$ _.-, Monthly

 

payments may also include 1/12th of the estimated net annual real estate taxes, hazard insurance premiums, and private mortgage insurance
premiums. The morigage may not include a prepayment premium. Buyer agrees to pay discount points and/or loan origination fee in an amount
not to exceed % of the loan. If the purchase price under this Offer is modified, the financed amount, unless otherwise provided, shall
be adjusted to the same percentage of the purchase price as in this contingency and the monthly payments shall be adjusted as necessary to
maintain the term and amortization stated above.
CHECK AND COMPLETE APPLICABLE FINANCING PROVISION AT LINE 238 or 239.

[x] FIXED RATE FINANCING: The annual rate of interest shall not exceed __3.500  %,

 

(1 ADJUSTABLE RATE FINANCING: The initial annual interest rate shall not exceed =. The initial interest rate shall be
fixed for months, at which time the interest rate may be increased not more than % per year. The maximum
interest rate during the mortgage term shall not exceed == CSCC. Mionnthly payments of principal and interest may be adjusted to

reflect interest changes

If Buyer is using multiple loan sources or obtaining a construction loan or land contract financing, describe at lines 109-115 or 277-286
or in an addendum attached per line 479.

NOTE: If purchase is conditioned on buyer obtaining financing for operations or development consider adding a contingency for that
purpose.

= BUYER'S LOAN COMMITMENT: Buyer agrees to pay all customary loan and closing’ costs, to prompily apply for a mortgage loan, and to
provide evidence of application promptly upon request of Seller. If Buyer qualifies for the loan described in this Offer or another loan acceptable to
Buyer, Buyer agrees to deliver to Seller a copy of the written loan commitment no later than the deadline at line 229. Buyer and Seller agree that
delivery of a copy of any written loan commitment to Seller (even if subject to conditions) shall satisfy Buyer's financing contingency if,
after review of the loan commitment, Buyer has directed, in writing, delivery of the loan commitment. Buyer's written direction shall
accompany the loan commitment. Delivery shall not satisfy this contingency if accompanied by a notice of unacceptability.

CAUTION: The delivered commitment may contain conditions Buyer must yet satisfy to obligate the lender to provide the loan. BUYER,
BUYER'S LENDER AND AGENTS OF BUYER OR SELLER SHALL NOT DELIVER A LOAN COMMITMENT TO SELLER OR SELLER'S
AGENT WITHOUT BUYER'S PRIOR WRITTEN APPROVAL OR UNLESS ACCOMPANIED BY A NOTICE OF UNACCEPTABILITY.

m SELLER TERMINATION RIGHTS: If Buyer does not make timely delivery of said commitment; Seller may terminate this Offer if Seller delivers
a written notice of termination to Buyer prior to Seller's Actual Receipt of a copy of Buyer's written loan commitment.

= FINANCING UNAVAILABILITY: If financing is not available on the terms stated in this Offer (and Buyer has not already delivered an
acceptable loan commitment for other financing to Seller), Buyer shall promptly deliver written notice to Seller of same including copies of
lender(s)' rejection letter(s) or other evidence of unavailability. Unless a specific loan source is named in this Offer, Seller shall then have 10 days
to deliver to Buyer written notice of Seller's decision to finance this transaction on the same terms set forth in this Offer, and this Offer shall remain
in full force and effect, with the time for closing extended accordingly. If Seller's notice is not timely given, this Offer shall be null and void. Buyer
authorizes Seller to obtain any credit information reasonably appropriate to determine Buyer's credit worthiness for Seller financing.

mIF THIS OFFER IS NOT CONTINGENT ON FINANCING: Within 7 days of acceptance, a financial institution or third party in control of Buyer's
funds shall provide Seller with reasonable written verification that Buyer has, at the time of verification, sufficient funds to close. If such written
verification is not provided, Seller has the right to terminate this Offer by delivering written notice to Buyer. Buyer may or may not obtain mortgage
financing but does not need the protection of a financing contingency. Seller agrees to allow Buyer's appraiser access to the Property for
purposes of an appraisal. Buyer understands and agrees that this Offer is not subject to the appraisal meeting any particular value, unless this
Offer is subject to an appraisal contingency, nor does the right of access for an appraisal constitute a financing contingency.

LX] APPRAISAL CONTINGENCY: This Offer is contingent upon the Buyer or Buyer's lender having the Property appraised at Buyer's expense
by a Wisconsin licensed or certified independent appraiser who issues an appraisal report dated subsequent to the date of this Offer indicating an
appraised value for the Property equal to or greater than the agreed upon purchase price. This contingency shall be deemed satisfied unless
Buyer, within _...- =~ 45 ~~ days of acceptance, delivers to Seller a copy of the appraisal report which indicates that the appraised value is not
equal to or greater than the agreed upon purchase price, accompanied by a written notice of termination.

CAUTION: An appraisal ordered by Buyer's lender may not be received until shortly before closing. Consider whether deadlines provide
adequate time for performance.

[ADDITIONAL PROVISIONS/CONTINGENCIES]

 

 

 

 

 

 

 

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com Living Epistle

Case 19-25789-gmh Doc 104-1 Filed 06/10/20 Page5of10

 
287
288
289
290
291
292
293
294
295
296
297
298
299
300
301
302
303
304
305
306
307
308
309
310
311
312
313
314
315
316
317
318
319
320
321
322
323
324
325
326
327
328
329
330
331
332
333
334
335
336
337
338
339

Page 6 of 9, WB-15

 

DEFINITIONS CONTINUED FROM PAGE 4 J

= ENVIRONMENTAL SITE ASSESSMENT: An "Environmental Site Assessment" (also known as a "Phase | Site Assessment") (see lines 379-395)
may include, but is not limited to: (1} an inspection of the Property; (2) a review of the ownership and use history of the Property, including a
search of title records showing private ownership of the Property for a period of 80 years prior to the visual inspection; (3) a review of historic and
recent aerial photographs of the Property, if available; (4) a review of environmental licenses, permits or orders issued with respect to ihe Property
(5) an evaluation of results of any environmental sampling and analysis that has been conducted on the Property; and (6) a review to determine if
the Property is listed in any of the written compilations of sites or facilities considered to pose a threat to human health or the environment
including the National Priorities List, the Department of Nature Resources' (DNR) Registry of Waste Disposal Sites, the DNR's Contaminated
Lands Environmental Action Network, and the DNR'’s Remediation and Redevelopment (RR) Sites Map including the Geographical Information
System (GIS) Registry and related resources. Any Environmental Site Assessment performed under this Offer shall comply with generally
recognized industry standards (e.g. current American Society of Testing and Materials "Standard Practice for Environmental Site Assesments"’,

and state and federal guidelines, as applicable.

CAUTION: Unless otherwise agreed an Environmental Site Assessment does not include subsurface testing of the soil or groundwater
or other testing of the Property for environmental pollution. If further investigation is required, insert provisions for a Phase II Site
Assessment (collection and analysis of samples), Phase [il Environmental Site Assessment (evaluation of remediation alternatives) or
other site evaluation at lines 109-115 or 277-286 or attach as an addendum per line 479.

= FIXTURE: A "Fixture" is an item of property which is physically attached to or so closely associated with land or improvements so as to be
treated as part of the real estate, including, without limitation, physically attached items not easily removable without damage to the premises,
items specifically adapted to the premises and items customarily treated as fixtures, including, but not limited to, all: garden bulbs; plants; shrubs
and trees; screen and storm doors and windows; electric lighting fixtures; window shades; curtain and traverse rods; blinds -and shutters; central
heating and cooling units and attached equipment; water heaters and treatment systems; sump pumps; attached or fitted floor coverings; awnings;
attached antennas; garage door openers and remote controls; installed security systems; central vacuum systems and accessories; in-ground
sprinkler systems and component parts; built-in appliances; ceiling fans; fences; storage buildings on permanent foundations and docks/piers on
permanent foundations. A Fixture does not include trade fixtures owned by tenants of the Property.

CAUTION: Exclude Fixtures not owned by Seller such as rented fixtures. See lines 20-22.

= PROPERTY: Unless otherwise stated, "Property" means the real estate described at lines 4-7.

DISTRIBUTION OF INFORMATION} Buyer and Seller authorize the agents of Buyer and Seller to: (i) distribute copies of the Offer to Buyer's
lender, appraisers, title insurance companies and any other settlement service providers for’ the transaction as defined by the Real Estate
Settlement Procedures Act (RESPA); (ii) report sales and financing concession data to multiple listing service sold databases; and (iii) provide
active listing, pending sale, closed sale and financing concession information and data, and related information regarding seller contributions,
incentives or assistance, and third party gifts, to appraisers researching comparable sales, market conditions and listings, upon inquiry.

= HELD BY: Unless otherwise agreed, earnest money shall be paid to and held in the trust account of the listing broker (Buyer's agent if Property
is not listed or Seller's account if no broker is involved), until applied to purchase price or otherwise disbursed as provided in the Offer.

CAUTION: Should persons other than a broker hold earnest money, an escrow agreement should be drafted by the Parties or an
attorney. If someone other than Buyer makes payment of earnest money, consider a special disbursement agreement.

m= DISBURSEMENT: If negotiations do not result in an accepted offer, the earnest money shall be promptly disbursed (after clearance from
payor's depository institution if earnest money is paid by check) to the person(s) who paid the earnest money. At closing, earnest money shall be
disbursed according to the closing statement If this Offer does not close, the earnest money shall be disbursed according to a written
disbursement agreement signed by all Parties to this Offer. If said disbursement agreement has not been delivered to broker within 60 days after
the date set for closing, broker may disburse the earnest money: (1) as directed by an attorney who has reviewed the transaction and does not
represent Buyer or Seller; (2) into a court hearing a lawsuit involving the earnest money and all Parties to this Offer; (3) as directed by court order;
or (4) any other disbursement required or allowed by law. Broker may retain legal services to direct disbursement per (1) or to file an interpleacer
action per (2) and broker may deduct from the earnest money any costs and reasonable attorneys fees, not to exceed $250, prior to
disbursement.

m LEGAL RIGHTS/ACTION: Broker's disbursement of earnest money does not determine the legal rights of the Parties in relation to this Offer.
Buyer's or Seller's legal right to earnest money cannot be determined by broker. At least 30 days prior to disbursement per (1) or (4) above, broker
shall send Buyer and Seller notice of the disbursement by certified mail. If Buyer or Seller disagree with broker's proposed disbursement, a lawsuit
may be filed to obtain a court order regarding disbursement. Small Claims Court has jurisdiction over all earnest money disputes arising out of the
sale of residential property with 1-4 dwelling units and certain other earnest money disputes. Buyer and Seller should consider consulting
attorneys regarding their legal rights under this Offer in case of a dispute. Both Parties agree to hold the broker harmless from any liability for good
faith disbursement of earnest money in accordance with this Offer or applicable Department of Safety and Professional Services regulations
concerning earnest money. See Wis. Admin. Code Ch. REEB 18.

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com Living Epistle

Case 19-25789-gmh Doc 104-1 Filed 06/10/20 Page6of10
340
341
342
343
344
345
346
347
348
349
350
354
352
353
354
355
456
357
358
359
360
361
362
363
364
365
366
367
368
369
370
371
372
373
374
375
376
377
378
379
380
331
382
383
384
385
386
387
388
389
390
391
392
393
394
395

Property Address: 4022 N 27th St, Milwaukee, WI 53216-1804 Page 7 of 9, WB-15
TITLE EVIDENCE :

= CONVEYANCE OF TITLE: Upon payment of the purchase price, Seller shall convey the Property by warranty deed (trustee's deed if
Seller is a trust, personal representative's deed if Seller is an estate or other conveyance as provided herein) free and clear of all liens and
encumbrances, except: municipal and zoning ordinances and agreements entered under them, recorded easements for the distribution of utility
and municipal services, recorded building and use restrictions and covenants, present uses of the Property in violation of the foregoing disclosed
in Seller's disclosure report, and Real Estate Condition Report, if applicable, and in this Offer, general taxes levied in the year of closing and

any other exceptions contained on the title commitment delivered to Buyer that are acceptable to
Buyer

 

which constitutes merchantable title for purposes of this transaction. Seller shall complete and execute the documents
necessary to record the conveyance at Seller's cost and pay the Wisconsin Real Estate Transfer Fee.

WARNING: Municipal and zoning ordinances, recorded building and use restrictions, covenants and easements may prohibit certain
improvements or uses and therefore should be reviewed, particularly if Buyer contemplates making improvements to Property or a use
other than the current use.

= TITLE EVIDENCE: Seller shall give evidence of title in the form of an owner's policy of title insurance in the amount of the purchase price on.a
current ALTA form issued by an insurer licensed to write title insurance in Wisconsin. Seller shall pay all costs of providing title evidence to Buyer.
Buyer shall pay all costs of providing title evidence required by Buyer's lender.

= GAP ENDORSEMENT: Seller shall provide a "gap" endorsement or equivalent gap coverage at’ (Seller's) (Buyer's) [STRIKE ONE] ("Seller's" if
neither stricken) cost to provide coverage for any liens or encumbrances first filed or recorded after the effective date of the title insurance
commitment and before the deed is recorded, subject to the title insurance policy exclusions and exceptions, provided the title company will issue
the endorsement. If a gap endorsement or equivalent gap coverage is not available, Buyer may give written notice that title is not acceptable for
closing (see lines 365-371).

= PROVISION OF MERCHANTABLE TITLE: For purposes of closing, title evidence shall be acceptable if the required title insurance
commitment is delivered to Buyer's attorney or Buyer not more than __fiftteen (15) __ days after acceptance ("15" if left blank), showing title to the
Property as of a date no more than 15 days before delivery of such title evidence to be merchantable per lines 341-348, subject only to liens which
will be paid out of the proceeds of closing and standard title insurance requirements and exceptions, as appropriate,

m= TITLE NOT ACCEPTABLE FOR CLOSING: If title is not acceptable for closing, Buyer shall notify Seller in writing of objections to title within
_______ five (5) days ("15 if left blank) after delivery of the title commitment to Buyer or Buyer's attorney. In such event, Seller shall have a
reasonable time, but not exceeding ______§+-_ten (10) days ("5" if left blank), from Buyer's delivery of the notice stating title objections, to deliver
notice to Buyer stating Seller's election to remove the objections by the time set for closing. In the event that Seller is unable to remove said
objections, Buyer may deliver to Seller written notice waiving the objections, and the time for closing shall be extended accordingly. If Buyer does
not waive the objections, Buyer shall deliver written notice of termination and this Offer shall be null and void. Providing title evidence acceptable
for closing does not extinguish Seller's obligations to give merchantable title to Buyer.

m SPECIAL ASSESSMENTS/OTHER EXPENSES: Special assessments, if any, levied or for work actually commenced prior to the date of this
Offer shall be paid by Seller no later than closing. All other special assessments shall be paid by Buyer.

CAUTION: Consider a special agreement if area assessments, property owners association assessments, special charges for current
services under Wis. Stat. § 66.0627 or other expenses are contemplated. "Other expenses” are one-time charges or ongoing use fees
for public improvements (other than those resulting in special assessments) relating to curb, gutter, street, sidewalk, municipal water,
sanitary and storm water and storm sewer (including all sewer mains and hook-up/connection and interceptor charges), parks, street
lighting and street trees, and impact fees for other public facilities, as defined in Wis. Stat. § 66.0617(1}{f).

[J] ENVIRONMENTAL EVALUATION CONTINGENCY: This Offer is contingent upon a qualified independent environmental consultant of
Buyer's choice conducting an Environmental Site Assessment of the Property (see lines 288-302), at (Buyer's) (Seller's) expense
("Buyer's" if neither is stricken), which discloses no Defects. For the purpose of this contingency, a Defect (see lines 223-225) is defined to also
include a material violation of environmental laws, a material contingent liability affecting the Property arising under any environmental laws, the
presence of an underground storage tank(s) or material levels of hazardous substances either on the Property or presenting a significant risk of
contaminating the Property due to future migration from other properties. Defects do not include conditions the nature and extent of which Buyer
had actual knowledge or written notice before signing the Offer.

= CONTINGENCY SATISFACTION: This contingency shall be deemed satisfied unless Buyer, within os days of acceptance,
delivers to Seller a copy of the Environmental Site Assessment report and a written notice listing the Defect(s) identified in the Environmental Site
Assessment report to which Buyer objects (Notice of Defects).

CAUTION: A proposed amendment is not a Notice of Defects and will not satisfy this notice requirement.

m RIGHT TO CURE: Seller (shall) (shall not) ("shall’ if neither is stricken} have a right to cure the Defects. If Seller has the right to
cure, Seller may satisfy this contingency by: (1) delivering written notice to Buyer within 10 days of Buyer's delivery of the Notice of Defects stating
Seller's election to cure Defects, (2) curing the Defects in a good and workmanlike manner and (3) delivering to Buyer a written report detailing the
work done within 3 days prior fo closing. This Offer shall be null and void if Buyer makes timely delivery of the Notice of Defects and written
Environmental Site Assessment report and: (1) Seller does not have a right to cure or (2) Seller has a right to cure but: (a) Seller delivers written
notice that Seller will not cure or (b) Seller does not timely deliver the written notice of election to cure.

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com Living Epistle

Case 19-25789-gmh Doc 104-1 Filed 06/10/20 Page /7 of 10

 
w

96

FESBEEE EE

416
ANT
418
419
420
424
429
423
424
425
426
427
428
429
430
434
432
433
434
435
436
437

438°

439
449
4M
442
443
44d
445
446
447
448
449

    

The Parties understand that the availability of any judicial remedy will depend upon the circumstances of the situation and the discretion of the
courts. If either Party defaults, the Parties may renegotiate the Offer or seek nonjudicial dispute resolution instead of the remedies outlined above.
By agreeing to binding arbitration, the Parties may lose the right to litigate in a court of law those disputes covered by the arbitration agreement.

NOTE: IF ACCEPTED, THIS OFFER CAN CREATE A LEGALLY ENFORCEABLE CONTRACT. BOTH PARTIES SHOULD READ THIS
DOCUMENT CAREFULLY. BROKERS MAY PROVIDE A GENERAL EXPLANATION OF THE PROVISIONS OF THE OFFER BUT ARE
PROHIBITED BY LAW FROM GIVING ADVICE OR OPINIONS CONCERNING YOUR LEGAL RIGHTS UNDER THIS OFFER OR HOW TITLE
SHOULD BE TAKEN AT CLOSING. AN ATTORNEY SHOULD BE CONSULTED IF LEGAL ADVICE IS NEEDED.

This Offer, including any amendments to it, contains the entire agreement of the Buyer and Seller regarding the
transaction. All prior negotiations and discussions have been merged into this Offer. This agreement binds and inures to the benefit of the Parties
to this Offer and their successors in interest.

[PROPERTY DIMENSIONS AND SURVEYS] Buyer acknowledges that any land, building or room dimensions, or total acreage or building square
footage figures, provided to Buyer by Seller or by a broker, may be approximate because of rounding, formulas used or other reasons, unless
verified by survey or other means.

CAUTION: Buyer should verify total square footage or acreage figures and land, building or room dimensions, if material to Buyer's
decision to purchase.

IBUYER'S PRE-CLOSING WALK-THROUGH] Within 3 days prior to closing, at a reasonable time pre-approved by Seller or Seller's agent, Buyer
shall have the right to walk through the Property to determine that there has been no significant change in the condition of the Property, except for
ordinary wear and tear and changes approved by Buyer, and that any Defects Seller has agreed to cure have been repaired in the manner agreed
to by the Parties. ‘

[PROPERTY DAMAGE BETWEEN ACCEPTANCE AND CLOSING] Seller shall maintain the Property until the earlier of closing or occupancy of
Buyer in materially the same condition as of the date of acceptance of this Offer, except for ordinary wear and tear. If, prior to closing, the Property
is damaged in an amount of not more than five percent (5%) of the selling price, Seller shall be obligated to repair the Property and restore it to
the same condition that it was on the day of this Offer. No later than closing, Seller shall provide Buyer with lien waivers for all lienable repairs and
restoration. If the damage shall exceed such sum, Seller shall promptly notify Buyer in writing of the damage and this Offer may be canceled at
option of Buyer. Should Buyer elect to carry out this Offer despite such damage, Buyer shall be entitled to the insurance proceeds, if any, relating
to the damage to the Property, plus a credit towards the purchase price equal to the amount of Seller's deductible on such policy, if any. However,
if this sale is financed by a land contract or a mortgage to Seller, any insurance proceeds shall be held in trust for the sold purpose of restoring the
Property.

[NOTICE ABOUT SEX OFFENDER REGISTRY] You may obtain information about the sex offender registry and persons registered with the
registry by contacting the Wisconsin Department of Corrections on the Internet at hitto://www.widocoffenders.org or by telephone at
(608) 240-5830.

Buyer may only conduct inspections or tests if specific contingencies are included as a part of this Offer. An
"inspection" is defined as an observation of the Property which does not include an appraisal or testing of the Property, other than testing for
leaking carbon monoxide, or testing for leaking LP gas or natural gas used as a fuel source, which are hereby authorized. A "test" is defined as
the taking of samples of materials such as soils, water, air or building materials from the Property and the laboratory or other analysis of these
materials. Seller agrees to allow Buyers inspectors, testers, appraisers and qualified third parties reasonable access to the Property upon
advance notice, if necessary to satisfy the contingencies in this Offer. Buyer and licensees may be present at all inspections and testing. Except
as otherwise provided, Seller's authorization for inspections does not authorize Buyer to conduct testing of the Property.

NOTE: Any contingency authorizing testing should specify the areas of the Property to be tested, the purpose of the test, (e.g., to
determine if environmental contamination is present), any limitations on Buyer's testing and any other material terms of the
contingency.

Buyer agrees to promptly restore the Property to its original condition after Buyer's inspections and testing are completed unless otherwise agreed
to with Seller. Buyer agrees to promptly provide copies of all inspection and testing reports to Seller. Seller acknowledges that certain inspections
or tests may detect environmental pollution which may be required to be reported to the Wisconsin Department of Natural Resources.

 

 

 

 

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 ywww.zipLocix.com Living Epistle

Case 19-25789-gmh Doc 104-1 Filed 06/10/20 Page 8of10

 
450

454
452
453
454
455
456
457
458
459
460
461
462
463
464
465
466
467
468
469
470
474
472
473
ATA
475
476
47
478
479

480
481
482

483
AB4

485
486
487

488
489
490
494

492

493
404

495
496

497
498

499
500

Property Address: 4022 N 27th St, Milwaukee, WI 53216-1804 Page 9 of 9, WB-15
[J INSPECTION CONTINGENCY: This contingency only authorizes inspections, not testing (see lines 437-449). This Offer is contingent upon

a qualified independent inspector(s) conducting an inspection(s) of the Property which discloses no Defects. ‘This Offer is further contingent upon
a qualified independent inspector or qualified independent third party performing an inspection of
(list any Property feature(s) to be separately inspected, e.g., dumpsite, etc.) which
discloses no Defects. Buyer shall order the inspection{s) and be responsible for all costs of inspection(s). Buyer may have follow-up inspections
recommended in a written report resulting from an authorized inspection performed provided they occur prior to the deadline specified at line 461.
Each inspection shall be performed by a qualified independent inspector or qualified independent third party.

CAUTION: Buyer should provide sufficient time for the primary inspection and/or any specialized inspection(s), as well as any follow-up
inspection(s),

For the purpose of this contingency, Defects (see lines 223-225) do not include conditions the nature and extent of which Buyer had actual
knowledge or written notice before signing the Offer.

® CONTINGENCY SATISFACTION: This contingency shall be deemed satisfied unless Buyer, within days of acceptance,

delivers to Seller a copy of the inspection repori(s) and a written notice listing the Defect(s) identified in the inspection report(s) to which Buyer
objects (Notice of Defects).

CAUTION: A proposed amendment is not a Notice of Defects and will not satisfy this notice requirement.

® RIGHT TO CURE: Seller (shall}(shalll not) ('shall’ if neither is stricken) have a right to cure the Defects. If Seller has the right to
cure, Seller may satisfy this contingency by: (1) delivering written notice to Buyer within 10 days of Buyer's delivery of the Notice of Defects stating
Seller's election to cure Defects, (2) curing the Defects in a good and workmanlike manner and (3) delivering to Buyer a written report detailing the
work done within 3 days prior to closing. This Offer shall be null and void if Buyer makes timely delivery of the Notice of Defects and written
inspection report(s) and: (1) Seller does not have a right to cure or (2) Seller has a right to cure but: (a) Seller delivers written notice that Seller will
not cure or (b) Seller does not timely deliver the written notice of election to cure.

[___] CLOSING OF BUYER'S PROPERTY CONTINGENCY: This Offer is contingent upon the closing of the sale of Buyer's property located at

,nolaterthan = I Seller accepts a bona fide secondary offer,
Seller may give written notice to Buyer of acceptance. If Buyer does not deliver to Seller a written waiver of the Closing of Buyer's Property
Contingency and

 

 

 

 

 

[INSERT OTHER REQUIREMENTS, IF ANY (e.g. PAYMENT OF ADDITIONAL EARNEST MONEY, WAIVER OF ALL CONTINGENCIES, OR

 

 

 

 

 

PROVIDING EVIDENCE OF SALE OR BRIDGE LOAN, etc.}]_ within hours of Buyer's Actual Receipt of said notice, this Offer shall be
null and void.
[_X_] ADDENDA: The attached Addendum A is/are made part of this Offer.
This Offer was drafted by [Licensee and Firm] Elien M. Wagner as scrivner for Seller

on 05/20/2020
Buyer.Entity Name (if any):

 
 
 

 

went) o5[ 17 | wr.

 

 

 

 

(x)
Buyer's/Authorized Signatte & Print Name/Title Here PP DeMaxyl R. Howard Date &
(x)
Buyer's/Authorized Signature A Print Name/Title Here Date
EARNEST MONEY RECEIPT] Broker acknowledges receipt of earnest money as per line 10 of the above Offer.
Broker (By)
SELLER ACCEPTS THIS OFFER. THE WARRANTIES, REPRESENTATIONS AND COVENANTS MADE IN THIS OFFER SURVIVE CLOSING

AND THE CONVEYANCE OF THE PROPERTY. SELLER AGREES TO CONVEY THE PROPERTY ON THE TERMS AND CONDITIONS AS
SET FORTH HEREIN AND ACKNOWLEDGES RECEIPT OF A COPY OF THIS OFFER.

 

 

 

 

 

 

 

Seller Entity Name (if any): Living Epistle Church of Holiness, Inc.
0 2 pr Terry Teper 5/27/2020

Seller's/Authorized Signature & Print Name/Title Here  Terxry Taper, President Date A
0)

Seller's/Authorized Signature & Print Name/Title Here Date &
This Offer was presented fo Seller by [Licensee and Firm]

on at a.m.p.m.
This Offer is rejected - This Offer is countered [See attached counter]
Seller Initials p Date Seller Initials g Date §

Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www,zipLogix.com Living Epistle

Case 19-25789-gmh Doc 104-1 Filed 06/10/20 Page9of10

 
Rm bh WN

10
il
12
13
14
15
16
17
18
19

20
21
22
23
24

25

26
27
28
29
30
31
32
33
34
35
36
37
38

39
40
AJ
42
43
44
45
46

AT

ADDENDUM A TO THE OFFER TO PURCHASE

This Addendum is attached to and made a part of the Offer to Purchase dated May 20, 2020 made

by the Buyer, Dem Atul ~ Hor AAD with respect to the Property at 4022 N. 27" Street,
Milwaukee, Wisconsin.

PROPERTY SOLD “AS-IS WHERE-IS”: Seller has never occupied the property. Buyer
acknowledges that neither Seller, nor any agent or employee of Seller, nor any other party in any way
affiliated with Seller, has made or makes any statements, representations or warranties concerning the
Property to Buyer, which include any statement, representation or warranty concerning the physical
and/or non-physical aspects of the Property. Buyer is encouraged to have a thorough, independent
inspection of the Property including the operational aspects of the Property, and hereby agrees to purchase
the same in an “as is” condition without reliance on any representations or warranties from Seller or any
agent or employee of Seller, or any other party in any way affiliated with Seller. Buyer hereby waives
his/her/its right to receive any real estate condition report and any right to rescind he/she/it may have
pursuant to Chapter 709 of the Wisconsin State Statutes. Buyer hereby waives, and Seller Disclaims,
any and all representations and warranties including but not limited to the Warranties of Merchantability
and Fitness for a particular purpose. Lines 67-66, 181-215, and 223-226 of the Offer to Purchase are
hereby deleted in their entirety.

The closing of this transaction shall be deemed Buyer’s waiver of all claims against the Seller for breach
of contract or breach of warranty, and any and all tort claims, including but not limited to claims for
negligent misrepresentation, strict liability for misrepresentation and intentional misrepresentation, in any
way arising out of or relating to the condition of the Property.

DEFAULTS: The default provisions of the Offer to Purchase Lines 396-408 [WB-15] are hereby
deleted, and replaced with the following:
Seller and Buyer each have the legal duty to use good faith and due diligence in completing the terms and
conditions of this Offer. A material failure to perform any obligation under this Offer is a default which
may subject the defaulting party to liability for as follows:

If Buyer defaults, Seller may terminate the Offer and retain the earnest money as liquidated
damages.

If Seller defaults, Buyer may terminate the Offer and have the earnest money returned.
THE PARTIES UNDERSTAND THAT THERE ARE OTHER AVAILABLE REMEDIES AT LAW
AND EQUITY, AND SPECIFICALLY WAIVE ALL REMEDIES OTHER THAN THOSE PROVIDED
IN THIS PARAGRAPH.

Dated this “7? day of May, 2020.

     
  

   

 

v \

Dated this 2 i day of May, 2020.

a

Terry Tépér, President of Living Epistle Church of Holiness, Inc.

Case 19-25789-gmh Doc 104-1 Filed 06/10/20 Page10of 10
